Citation Nr: 1613338	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  13-20 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for a right hip disorder.  



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing via videoconference in February 2016.  A transcript of this hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.
 

FINDING OF FACT

The Veteran's current hip disability has not been shown to be attributable to an in-service event or injury.  Arthritis of the right hip was not clinically demonstrated within one year of separation from service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right hip disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in June 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant a VA examination and a hearing before the Board.  The Veteran was afforded a VA examination in September 2012.  The Board finds the examination to be adequate as it is based on a review of the claims file, a physical examination of the Veteran, and contains an opinion supported by a reasoned rationale.  

Moreover, the Veteran was afforded a Board hearing in February 2016.  At the Board hearing, the undersigned asked questions designed to elicit relevant information regarding the claim being decided herein. These actions provided an opportunity for the appellant and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

There is no evidence that additional records have yet to be requested. In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).

Law and analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The requirement that a present disability exists is satisfied if the Veteran had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For Veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as arthritis may be presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as arthritis is shown in service, subsequent manifestations of the same chronic disease are generally service connected. If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required. Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran contends that he injured his right hip and groin during service when he fell into a foxhole during training in May 1969.  He reported that he sought treatment for his injury, was told that he pulled a muscle in his hip and in the right side of his groin, and was placed on light duty for two weeks.  The Veteran further contends that he experienced "off and on" pain in his hip from 1969 through 2011 but was unaware that it was either medically treatable or reportable.  See Veteran's October 2012 statement.  

The Veteran's service treatment records document an injury to his left groin in May 1969.  The record shows he pulled a muscle and a profile was recommended.  In his June 1970 report of medical history, the Veteran stated that he was in fair condition and denied having or ever having had "bone, joint, or other deformity."  The contemporaneous report of medical examination showed a normal clinical evaluation of his lower extremities.  

Post-service VA treatment records from July 2011 show that the Veteran had right hip greater trochanteric pain syndrome, mild degenerative joint disease of the right hip.  In the record, the Veteran reported that he strained his right hip during basic training and has had mild groin discomfort on and off over the years.  

The Veteran underwent a VA examination in September 2012.  The examiner noted diagnoses of left hip strain in 1969 and right hip greater trochanteric syndrome and degenerative joint disease in 2011.  

The examiner opined that it is less likely than not that the Veteran's hip disorders were incurred in or caused by the claimed in-service injury.  In support of this opinion, the examiner provided the following rationale:

Review of his STRs show he was seen for left groin pain not right in May 1969. The Veteran states he fell on a foxhole and thinks it was his right groin that was strained at that time and reasons that in 1969 the examiner may have mistakenly put the left groin instead of right groin. Even if the Veteran injured his right groin and not his left, he was not seen thereafter for this condition till 10 years ago. He relates noticeable pain on his right post hip which started in the early 2000s when he walks. He has confirmed arthritis on his right hip on his 2011 x-ray. There is no chronicity pattern or records of permanent residuals of the claimed right groin condition from time of injury in 1969 up to 10 years ago.

Based on the evidence of record, the Board finds that service connection for a right hip disorder is not warranted.  

With respect to the presumptive service provisions of 38 C.F.R. § 3.309(a), the record fails to demonstrate right hip arthritis manifested to a compensable degree within one year of service discharge. Therefore, the presumption of service connection related to chronic disabilities does not apply.

With respect to the Veteran's claim of direct service connection, the record does not contain credible evidence of continuity of symptomatology. As noted above, the Veteran affirmatively denied experiencing joint pain during his separation examination in July 1970.  The Veteran did not seek treatment for his hip pain until 2011, 41 years after his discharge from service.  Furthermore, although the Veteran contended in his February 2012 statement that he experienced hip pain off and on since service, at his February 2016 Board hearing, he testified that his groin injury had healed and that he did not experience additional limitations throughout the remainder of his service.  He also testified that his hip did not bother him until many years later.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection. See Maxson v. West, 12 Vet. App. 453 (1999). The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue. Id.  

Additionally, the Board has considered the opinion of the September 2012 VA examiner who opined, that even assuming the Veteran had injured his right groin or hip during service, there is no evidence of a chronicity of symptoms or permanent residuals of the in-service injury till the 2011 diagnosis.  The Board finds the VA examiner's reasoned expert opinion to be more probative as to the question of medical nexus than the Veteran's lay statements.  

In sum, a preponderance of the evidence demonstrates the Veteran did not incur a right hip disorder during active service, nor did arthritis manifest to a compensable degree within a year following discharge. The preponderance of the evidence also demonstrates the Veteran did not experience continuity of symptomatology, and that it is less likely than not any current right hip disorder is attributable to active service. Thus, the claim for entitlement to service connection for a right hip disorder is denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. As the more probative evidence preponderates against entitlement to service connection, the doctrine does not apply. See 38 U.S.C.A. § 5107.


ORDER

Service connection for a right hip disorder is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


